103 P.3d 25, 33 (2004). We give deference to the district court's factual

                findings if supported by substantial evidence and not clearly erroneous but

                review the court's application of the law to those facts de novo.   Lader v.

                Warden, 121 Nev. 682, 686, 120 P.3d 1164, 1166 (2005).

                            First, Simpson argues that counsel were ineffective for failing

                to investigate, prepare a defense to, or redact several examples of bad-

                character evidence contained in the audio recordings admitted into

                evidence. Simpson also suggests that counsel were ineffective for failing

                to request a limiting jury instruction pursuant to Tavares v. State, 117
Nev. 725, 30 P.3d 1128 (2001). Simpson has failed to demonstrate

                deficiency or prejudice. Galanter testified that it was a strategic decision

                to play for the jury comments by police personnel at the crime scene

                because it showed police bias against Simpson. Simpson has not

                demonstrated that this was an extraordinary circumstance in which

                strategy would be deemed objectively unreasonable. See Doleman v. State,

                112 Nev. 843, 848, 921 P.2d 278, 280-81 (1996).

                            As to the rest of the alleged bad-character evidence, Simpson

                points to nothing in the record to indicate whether the jury actually

                listened to the complained-of audio snippets either in court or during

                deliberations. Accordingly, Simpson has not demonstrated the key facts

                underlying his claim by a preponderance of the evidence. Even if the jury

                had heard the evidence, Simpson still failed to demonstrate deficiency.

                First, none of the complained-of evidence was relevant.     See NRS 48.015
SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A
                   (defining it as "having any tendency to make the existence of any fact that

                   is of consequence to the determination of the action more or less probable

                   than it would be without the evidence"). Simpson has neither alleged that

                   counsel were objectively unreasonable in not objecting to the evidence on

                   those grounds nor demonstrated that counsel were objectively

                   unreasonable in not producing additional irrelevant evidence to counter it.

                   Second, Simpson does not allege, and it does not appear from the record,

                   that the evidence of which he now complains was admitted "for the

                   purpose of proving that the person acted in conformity therewith." NRS

                   48.045(1), (2). He has thus failed to demonstrate that he had the right to a

                   Tavares instruction, see 117 Nev. at 730-31, 30 P.3d at 1131 (providing the

                   right to a limiting jury instruction for evidence admitted pursuant to NRS

                   48.045(2)), modified in part by Mclellan v. State, 124 Nev. 263, 182 P.3d
106 (2008). Finally, even were counsel objectively unreasonable, Simpson

                   has failed to demonstrate a reasonable probability of a different outcome

                   at trial had the evidence been excluded, because there was substantial

                   evidence that he conspired with others to set up the property-recovery

                   plan, including the inveigling of the victims and the use of force. We

                   therefore conclude that the district court did not err in denying this claim.

                               Second, Simpson argues that counsel were ineffective for

                   failingS to challenge and limit the admission of evidence and arguments

                   regarding a civil judgment and, in particular, the State's references to it as

                   the Goldman judgment. Simpson has failed to demonstrate deficiency or
SUPREME COURT
        OF
     NEVADA
                                                         3
(0) 1907A    0e0
                   prejudice. The district court's finding that counsel did attempt to limit the

                   introduction of the evidence was supported by substantial evidence in the

                   record, including a motion in limine and various objections. Further, we

                   agree with the district court that Simpson did not demonstrate that the

                   failure to object to every mention of the "Goldman" judgment constituted

                   deficiency. Moreover, although Simpson's appendix did not contain any

                   transcripts of the voir dire process, the record indicates that the jury was

                   asked about the Goldmans' civil suit during voir dire.       See Simpson v.

                   State, Docket No. 53080 (Order of Affirmance, October 22, 2010).

                   Accordingly, Simpson has failed to demonstrate a reasonable probability of

                   a different outcome had counsel made further efforts to excise "Goldman"

                   from references to the civil judgment. We therefore conclude that the

                   district court did not err in denying this claim.

                               Third, Simpson argues that counsel was ineffective for failing

                   to object to the prosecutor's comments in rebuttal argument disparaging

                   the defense as "hypocritical," "a joke," and "spin." Simpson has failed to

                   demonstrate prejudice. The jury was instructed that argument of counsel

                   is not evidence, and this court presumes, as it must, that a jury follows its

                   instructions, Hyman v. State, 121 Nev. 200, 211, 111 P.3d 1092, 1100

                   (2005). Simpson has thus failed to demonstrate a reasonable probability

                   of a different outcome had counsel objected to the disparaging comments.

                   We therefore conclude that the district court did not err in denying this

                   claim.
SUPREME COURT
        OF
     NEVADA
                                                          4
(0) I947A    e79
                             Fourth, Simpson argues that counsel were ineffective for

                 failing to investigate and present evidence regarding ownership of the

                 items taken from the victims. Simpson has failed to demonstrate

                 deficiency or prejudice. Ownership of the items was irrelevant to any

                 elements of the offenses charged. Further, such evidence would not have

                 resulted in a reasonable probability of a different outcome. Simpson had

                 acknowledged that property belonging to each of the victims was also

                 taken by him and/or his coconspirators. And insofar as the evidence could

                 have impeached part of the testimony of victim     B. Fromong, the portions
                 of his testimony relevant to the elements of the crimes were supported by

                 the audio recordings and/or testimony of other witnesses. We therefore

                 conclude that the district court did not err in denying this claim.

                             Fifth, Simpson argues that counsel were ineffective for failing

                 to request a jury instruction on citizen's arrest. Simpson has failed to

                 demonstrate deficiency or prejudice. Counsel testified that they did not

                 believe the facts of the case met the requirements for citizen's arrest.

                 Simpson has not demonstrated otherwise since he has presented no

                 evidence that a public offense was attempted or committed in his presence,

                 he does not allege what crimes the victims in this case committed outside

                 his presence, nor has he demonstrated a reasonable belief that the victims

                 in this case committed a felony. See NRS 171.126. Rather, even assuming

                 that Simpson believed that a felony had occurred, his belief was that it

                 had been committed by a third party who was not present for the instant
SUPREME COURT
        OF
     NEVADA
                                                       5
(0) 1047A    e
                 crimes. We therefore conclude that the district court did not err in

                 denying this claim.

                             Sixth, Simpson argues that counsel were ineffective for failing

                 to investigate and present available evidence to show a physiological basis

                 to support his claim that he did not see weapons in the hotel room.

                 Simpson has failed to demonstrate deficiency or prejudice. The district

                 court's finding that Simpson knew about the gun was supported by

                 substantial evidence in the record. W. Alexander and M. McClinton

                 testified that Simpson asked them to bring guns, and Galanter testified

                 that Simpson had admitted to him that he had asked them to do so.

                 Galanter also testified that he did not pursue the defense because

                 Simpson denied that he was intoxicated. We therefore conclude that the

                 district court did not err in denying this claim.

                             Simpson also argues that the district court erred in denying

                 his claims of ineffective assistance of appellate counsel Galanter." To

                 prove ineffective assistance of appellate counsel, a petitioner must

                 demonstrate that counsel's performance was deficient in that it fell below

                 an objective standard of reasonableness, and resulting prejudice such that

                 the omitted issue would have had a reasonable probability of success on

                        'Grasso withdrew as counsel on appeal and was replaced by
                 Malcolm LaVergne. Galanter was responsible for the contents of the
                 opening brief, appendices, and petition for rehearing. Galanter withdrew
                 after this court denied the petition for rehearing, leaving LaVergne
                 responsible for the petition for en banc reconsideration.


SUPREME COURT
        OF
     NEVADA
                                                        6
(0) 1947A    e
                 appeal. Kirksey v. State, 112 Nev. 980, 998, 923 P.2d 1102, 1114 (1996).

                 Both components of the inquiry must be shown.       Strickland, 466 U.S. at

                 697. Appellate counsel is not required to, and will be most effective when

                 he does not, raise every non-frivolous issue in appellate proceedings.   See

                 Jones v. Barnes, 463 U.S. 745, 751 (1983); Ford v. State, 105 Nev. 850,

                 853, 784 P.2d 951, 953 (1989).

                             First, Simpson argues that counsel was ineffective for failing

                 to raise the lack of a Tavares instruction and to challenge the admission of

                 the so-called bad-character evidence, references to the Goldmans, and the

                 prosecutor's disparagement of the defense in closing and rebuttal

                 arguments. For the reasons discussed above, Simpson has failed to

                 demonstrate that counsel was deficient or that Simpson was prejudiced.

                 We therefore conclude that the district court did not err in denying these

                 claims.

                             Second, Simpson argues that counsel was ineffective for failing

                 to adequately raise his claim that assault with use of a deadly weapon is a

                 lesser-included offense of robbery with use of a deadly weapon such that a

                 conviction for both offenses violated the Double Jeopardy Clause of the

                 United States Constitution. Simpson has failed to demonstrate deficiency.

                 Preliminarily, we note that despite having the burden to overcome the

                 presumption that counsel was effective, Simpson failed to ask Galanter

                 why the arguments on appeal focused on redundancy instead of Double

                 Jeopardy. Simpson thus failed to meet his burden of demonstrating that
SUPREME COURT
        OF
     NEVADA
                                                      7
(0) 1947A    e
                counsel was objectively unreasonable. Further, this court has never

                issued an opinion as to whether assault is a lesser-included offense of

                robbery, and it was not objectively unreasonable for counsel to concentrate

                his arguments on the well-developed legal principle of redundancy. We

                therefore conclude that the district court did not err in denying this claim.

                            Third, Simpson argues that counsel was ineffective for failing

                to bring to this court's attention on rehearing "the law" as stated in

                Hyman v. Williams, in which a federal district court concluded that under

                Nevada law, assault with use of a deadly weapon is a lesser-included

                offense of robbery with use of a deadly weapon. 2:09-CV-1124-RLH-LRL,

                2011 WL 941065, at *6 (D. Nev. Mar. 15, 2011). Simpson has failed to

                demonstrate deficiency or prejudice.       Hymon was not decided until after

                the issuance of this court's order denying the petition for rehearing. Even

                had it been decided earlier, the reasoning in Hymon is not persuasive

                since its scant analysis did not include consideration of the word

                "intentionally" in Nevada's assault statute. See NRS 200.471(1)(a)(2); see

                also Schuck v. Signature Flight Support of Nev., Inc.,     126 Nev. 434, 440

                n.2, 245 P.3d 542, 546 n.2 (2010) (noting that federal district court

                dispositions may be persuasive but that they are not binding). We

                therefore conclude that the district court did not err in denying this claim.

                            Fourth, Simpson argues that counsel was ineffective for failing

                to raise in the petition for rehearing that this court misapprehended a

                material fact and law relevant to his argument that the assault and
SUPREME COURT
        OF
     NEVADA
                                                       8
(0) 19474
                robbery convictions were redundant. 2 Simpson has failed to demonstrate

                deficiency or prejudice. Simpson again failed to inquire of Galanter why

                he did not challenge the alleged errors, and he therefore failed to

                demonstrate that counsel was objectively unreasonable. Simpson also

                failed to demonstrate that this court misapprehended the issue of

                legislative intent such that counsel was objectively unreasonable for not

                challenging it on rehearing. Rather than demonstrating that the

                "legislative history shows that an ambiguous statute was intended to

                assess one punishment," Wilson v. State, 121 Nev. 345, 355-58, 114 P.3d
285, 292-94 (2005), Simpson not only makes no allegation that the statute

                is ambiguous, but also twists the Wilson language to incorrectly argue

                that he can only be punished for both crimes if the legislative history

                clearly states that the Legislature did intend multiple punishments with

                other crimes.

                            Moreover, Simpson did not demonstrate a reasonable

                probability of a different outcome had counsel argued on rehearing that

                this court misapprehended a material fact. When determining whether

                charges were redundant, this court generally looks to


                      2As  Simpson recognizes, this court has since renounced the
                redundancy doctrine and reaffirmed that in situations such as these where
                the statutory text neither authorizes nor prohibits cumulative
                punishment, the Double Jeopardy Clause is implicated only where the
                elements of one offense are wholly contained in the elements of another.
                Jackson v. State, 128 Nev., Adv. Op. 55, 291 P.3d 1274, 1282 (2012).

SUPREME COURT
        OF
     NEVADA
                                                    9
(0) 1947A
                             whether the gravamen of the charged offenses is

                             the same such that it can be said that the

                             legislature did not intend multiple convictions.

                             Redundancy does not, of necessity, arise when a

                             defendant is convicted of numerous charges

                             arising from a single act. The question is whether

                             the material or significant part of each charge is

                             the same even if the offenses are not the same.

                 Salazar v. State, 119 Nev. 224, 227-28, 70 P.3d 749, 751 (2003) (citations

                 and internal punctuation omitted), disapproved of by Jackson, 128 Nev.,

                 Adv. Op. 55, 291 P.3d at 1282. Here, the material part of each charge was

                 not the same. The gravamen of assault is inducing fear or apprehension of

                 bodily harm, while the gravamen of robbery is taking property by means of

                 fear or force.    See Simpson v. State,     Docket No. 53080 (Order of

                 Affirmance, October 22, 2010) (acknowledging that "[a] ssault criminalized

                 placing a person in apprehension of imminent bodily harm" while "robbery

                 criminalizes taking property from a person or in his presence"). Thus even

                 assuming that we misapprehended a fact, this court would nevertheless

                 have concluded on rehearing that the gravamen of the two charges was

                 different. Accordingly, there was no reasonable probability of a different

                 outcome. We therefore conclude that the district court did not err in

                 denying this claim.


SUPREME COURT
        OF

     NEVADA
                                                     10
(0) [947A    e
                            Fifth, Simpson argues that counsel was ineffective for failing

                to argue that allowing separate convictions for both the assault and

                robbery charges violated his rights to due process because he was not

                noticed that the assault and robbery charges were being based upon

                different facts. Simpson has failed to demonstrate deficiency or prejudice.

                In support of his one-sentence argument, Simpson cites two cases that are

                inapposite to his situation. In Green v. State, this court found a due

                process violation where, after the defense had rested, the information was

                amended to change the alleged facts constituting a lewdness charge

                entirely, thereby circumventing the defense that had been presented to

                the jury. 94 Nev. 176, 576 P.2d 1123 (1978). Simpson's information was

                not amended once trial began and he does not allege that any defense was

                nullified. In Alford v. State, this court found a due process violation where

                the jury was unexpectedly instructed on a different theory of liability than

                that charged and where "there [was] no reason why defense counsel would

                have even been thinking about" the new theory. 111 Nev. 1409, 1413, 906
P.2d 714, 716 (1995). Simpson does not allege that his jury was instructed

                as to a new theory of liability. Simpson has otherwise failed to support his

                argument with authority or to provide any cogent argument.      See Maresca

                v. State, 103 Nev. 669, 673, 748 P.2d 3, 6 (1987). We therefore conclude

                that the district court did not err in denying this claim.

                            Sixth, Simpson argues that counsel was ineffective for failing

                to provide a complete record on appeal in support of his claim that the
SUPREME COURT
     OF
   NEVADA
                                                      11
(0) 1947A oeD
                     district court erred in denying Simpson's proposed jury instructions for

                     second-degree kidnapping and larceny where they were lesser-included

                     offenses of first-degree kidnapping and robbery, respectively. Simpson has

                     failed to demonstrate prejudice. Appellate counsel raised the claim but

                     failed to provide accurate versions of the proposed jury instructions, and

                     this court refused to consider his claims.   Simpson v. State, Docket No.

                     53080 (Order of Affirmance, October 22, 2010).

                                 Simpson's claim regarding kidnapping is a bare statement

                     that first-degree kidnapping requires only the additional element of intent

                     to commit robbery. His claim contains no cogent argument regarding

                     what evidence would have supported a second-degree kidnapping

                     conviction while acquitting him of a first-degree kidnapping.   See Rosas v.

                     State, 122 Nev. 1258, 1264, 147 P.3d 1101, 1105-06 (2006). We thus need

                     not consider this part of his claim. See Maresca, 103 Nev. at 673, 748 P.2d

                     at 6 (1987). Nor could Simpson have demonstrated a reasonable

                     probability of a different outcome on appeal had counsel included the

                     instructions in the appendices because there is substantial evidence that

                     Simpson intended to use force to obtain the property.

                                 Simpson's claim regarding larceny also fails. Larceny is not a

                     lesser-included offense of robbery because each requires proof of an

                     element that the other does not. See Barton v. State, 117 Nev. 686, 692, 30
P.3d 1103, 1107 (2001), overruled on other grounds by Rosas, 122 Nev. at

                     1269, 147 P.3d at 1109. Robbery requires two unique elements: the
SUPREME COURT
         OF
      NEVADA
                                                         12
(0) 1.947A    AerD
                  property be taken "from the person [or presence] of another" and "by

                  means of force or violence or fear of injury." NRS 200.380(1). Larceny in

                  turn has the unique element of specific intent.       See NRS 205.220(1)(a)

                  ("Intentionally steals, takes and carries away, leads away or drives

                  away. . . ."); see also Grant v. State, 117 Nev. 427, 435, 24 P.3d 761, 766

                  (2001) (holding sufficient evidence supported the larceny element that the

                  defendant have the "intent to permanently deprive the owner of the

                  property"), cf. Truesdell v. State, 129 Nev. Adv. Op. 20, 304 P.3d 396, 402

                  (2013) (holding that trespass is not a lesser-included offense of home

                  invasion because the former contains an element of specific intent that the

                  latter lacks), reh'g denied (May 31, 2013), reconsideration en banc denied

                  (July 18, 2013), cert. denied, 134 S. Ct. 651 (2013). Simpson conceded as

                  much where his proposed jury instruction for larceny began, "Larceny is a

                  specific intent crime." Simpson's reliance on          Jefferson v. State   is

                  misplaced where that holding was specifically limited to the facts of that

                  case. 108 Nev. 953, 954, 840 P.2d 1234, 1235 (1992). We therefore

                  conclude that the district court did not err in denying this claim.

                              Simpson next argues that Galanter was ineffective pursuant

                  to Cuyler v. Sullivan, because "an actual conflict of interest adversely

                  affected [Galanter's] performance." 446 U.S. 335, 349-50 (1980). A

                  petitioner who demonstrates that an actual conflict has adversely affected

                  counsel's performance has satisfied the deficiency prong of Strickland, and

                  this court presumes that he was prejudiced.     Clark v. State, 108 Nev. 324,
SUPREME COURT
        OF
     NEVADA
                                                        13
(0) 1947A    se
                     326, 831 P.2d 1374, 1376 (1992). IA] conflict exists when an attorney is

                     placed in a situation conducive to divided loyalties." Id. (quoting Smith v.

                     Lockhart, 923 F.2d 1314, 1320 (8th Cir. 1991)).

                                 First, Simpson argues that Galanter had an actual conflict of

                     interest because he wanted to extend his representation of Simpson in

                     order to benefit from the continued attorney's fees and publicity. Simpson

                     has failed to demonstrate that there was an actual conflict of interest. The

                     district court's finding that this was essentially a fee dispute is supported

                     by the record. There was no written fee agreement, Simpson testified that

                     Galanter agreed not to charge fees, and Galanter testified, "I don't do

                     anything for free." Further, this court has never held that a desire for

                     remuneration or enjoying publicity constitutes an actual conflict of

                     interest giving rise to a presumption of prejudice, and the United States

                     Supreme Court has suggested that they would not. See Mickens v. Taylor,

                     535 U.S. 162, 174-75 (2002) (calling into question the federal courts'

                     practice of applying "Sullivan 'unblinkingly' to 'all kinds of alleged

                     attorney ethical conflicts" and clarifying "that the language of Sullivan

                     itself does not clearly establish, or indeed even support" applying it to

                     situations where "representation of the defendant somehow implicates

                     counsel's personal or financial interests" (quoting Beets v. Scott, 65 F.3d
1258, 1266 (5th Cir. 1995) (en banc))); see also People v. Doolin, 198 P.3d
11, 41 (Cal. 2009) ("In a sense, every representation begins with a lawyer-

                     client conflict. If the representation is for a fee, the lawyer's economic
SUPREME COURT
       OF
     NEVADA
                                                          14
(0) 19474 441414k)
                  interest will be to maximize the amount of the fee and the client's will be

                  to minimize it. Conversely, if the representation is for a flat fee, the

                  attorney's interest will be to minimize the amount of time spent on the

                  case, and the client's interest will be to maximize it." (quoting Beets, 65
F.3d at 1297 (King, J., dissenting))) (internal punctuation omitted). We

                  therefore conclude the district court did not err in denying this claim.

                              Second, Simpson claims that Galanter had an actual conflict of

                  interest because he had advised Simpson regarding the property recovery

                  plan and would thus have been a witness and that he wanted to hide his

                  pre-incident involvement in order to avoid possible civil and criminal

                  liability, professional discipline, and damage to his reputation. Simpson

                  has failed to demonstrate that an actual conflict of interest affected

                  Galanter's performance. The district court's finding that Simpson's

                  actions "went far beyond" what he allegedly discussed with Galanter are

                  supported by substantial evidence in the record. Simpson thus has failed

                  to demonstrate that Galanter would have been a witness or that he was

                  subject to any liability, discipline, or damage as a result of his alleged

                  advice. Accordingly, this does not implicate a situation conducive to

                  divided loyalties, and we conclude that the district court did not err in

                  denying this claim.

                              Finally Simpson argues that the cumulative errors of trial and

                  appellate counsel warrant relief. Simpson has demonstrated only one

                  error: appellate counsel's failure to provide a complete, accurate record on
SUPREME COURT
        OF
     NEVADA
                                                        15
(0) 1947A    me
                 appeal. Accordingly, there are no errors to cumulate, and we conclude

                 that the district court did not err in denying this claim.

                             For the foregoing reasons, we

                             ORDER the judgment of the district court AFFIRMED.



                                           Vo. 4..A.
                                               -                       J.
                                          Parraguirre


                 D,ust
                                                                                  J.
                 -

                                            , J.
                 Douglas



                 cc:   Hon. Linda Marie Bell, District Judge
                       Pitaro & Fumo, Chtd.
                       Palm Law Firm, Ltd.
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                        16
(0) 1947A    e